DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election / Restriction
Applicants provisionally elected Species 1 (Figs. 1-9), with traverse, and submits that Claims 1-4 and 11-15 read on the elected species (p. 10, first full paragraph under the section entitled Election/Restrictions, lines 5 and 6 in Applicants’ Response to Election / Restriction filed on August 2, 2021).  Claims 1, 12, and 15 are amended, Claims 5 and 6 are canceled, and Claims 7-10 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
	Applicants assert that there would not be a search and/or examination burden for the identified species (Species 1-5 as described in the Requirement for Restriction/Election having notification date of June 6, 2021) because differences in shape of the connecting surface of the wear preventing member at least should not require a different field of search (p. 10, first full paragraph under the section entitled Election/Restrictions, lines 7-15).  The Examiner respectfully disagrees with Applicants’ assertion.  For a complete search of the wear preventing member (180, Fig. 4) that fits in to the key recess (160) of the orbiting scroll (160) would at least require a search of classifications F04C18/0215 (where only one member is moving) and F01C17/066 (Oldham couplings).  The particular shape of the wear preventing member found in a FINAL.       

Status of the Claims
Claims 1-4 and 7-20 are pending with Claims 7-10 and 16-20 being withdrawn from consideration leaving Claims 1-4 and 11-15 for examination on the merits in the U.S. non-provisional application.  

Priority
Acknowledgment is made of Applicants’ claim for foreign priority based on an application filed in May 8, 2019. It is noted, however, that applicant has not filed a certified copy of the KR 10-2018-0053335 application as required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
	SCROLL COMPRESSOR HAVING WEAR PREVENTING MEMBER LOCATED BETWEEN KEY PORTION OF ORBITING SCROLL AND KEY OF OLDHAM RING 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US5275543 (Tanaka et al.; issued on January 4, 1994) (TANAKA) in view of EP3199753 (Yamashita et al.; published on August 2, 2017) (YAMASHITA).  
	In reference to Claim 1, TANAKA teaches:
		A scroll compressor (title, Abstract, Figs. 1-9) comprising: 
			a first scroll (fixed scroll 4, col. 3, lines 11 and 12, Fig. 9); 
			a second scroll (swivel scroll 2, col. 3, line 12) engaged with the first scroll (4) and configured to form a compression chamber (spaces between the meshed fixed scroll 4 and swivel scroll 2, col. 3, lines 10-16) with the first scroll (4) when performing an orbiting movement (col. 3, lines 17-19) with respect to the first scroll (4); 
			an Oldham ring (Oldham ring 1, col. 3 line 12, Fig. 1) including a ring portion (ring body 1a, col. 3, line 23) formed in an annular shape (annular shape is best seen in Fig. 1) and a key portion (projections “a” and “b”, col. 3, line 22, Fig. 1) protruding from the ring portion (1a), wherein the key portion (“a” and “a”) is slidably coupled to a key recess (2b(s)), col. 3, lines 34-36, Fig. 3) formed in the second scroll (2) to enable the second scroll (2) to perform the orbiting movement with respect to the first scroll (4), wherein the key portion (“a” and “a”) of the Oldham ring 1) is formed of a same material as the second scroll (2, swivel scroll 2 is formed of aluminum alloy, Abstract, lines 1 and 2, Oldham ring is formed of cast aluminum alloy, Abstract, lines 2 and 3), and
			a wear preventing member (thin steel sheet 3, col. 3, line 40, Fig. 3) provided between the key recess (2b(s)) of the second scroll (2) and the key portion (“a” and “a”) of the Oldham ring (1), 
			wherein the wear preventing member (3) includes a first reinforcement surface (outer surface of right section of shown in Fig. 3) and a second reinforcement surface (outer surface of left section of shown in Fig. 3) arranged in parallel in a radial direction (Fig. 3) and a connection surface (top section of 3 as show in Fig. 3) connecting the first reinforcement surface (outer surface of right section of shown in Fig. 3) and the second reinforcement surface (outer surface of left section of shown in Fig. 3), and 
			the connection surface (top section of 3 as show in Fig. 3) extends from first ends (respective upper ends as shown in Fig. 3) of the first reinforcement surface (outer surface of right section of shown in Fig. 3) and the second reinforcement surface (outer surface of left section of shown in Fig. 3) to connect the first reinforcement surface and the second reinforcement surface (Fig. 3). 
TANAKA does not explicitly teach a circumferential inner diameter of the connection surface and an escape preventing recess along with features associated therewith.  
2Application No.: 16/406,131YAMASHITA teaches 
			that the wear preventing member (liner 26, ¶s 0141-0144, especially line 2 of ¶ 0142) includes a first reinforcement surface (surface A, Examiner’s ANNOTATED Fig. 12A of YAMASHITA) and a second reinforcement surface (surface B, Examiner’s ANNOTATED Fig. 12A of YAMASHITA) arranged in parallel in a radial direction (Fig. 12A) and a connection surface (surface C, Examiner’s ANNOTATED Fig. 12A of YAMASHITA) connecting the first reinforcement surface (surface A) and the second reinforcement surface (surface B),
			the connection surface (surface C) extends from first ends of the first reinforcement surface (surface A) and the second reinforcement surface (surface B) to connect the first reinforcement surface (surface A) and the second reinforcement surface (surface B), 
			Attorney Docket No.: 14439.0028-00000wherein a circumferential inner diameter (diameter G, Examiner’s ANNOTATED Fig. 12A of YAMASHITA, and diameter G delineates a dimension of liner 26 which mirrors a circumferential surface of surface C and connects with C such that the inbound circumferential mirrored surface of C is a kind of inner circumferential diameter of surface C) of the connection surface (surface C) is formed to be larger than a circumferential interval (interval I, and interval I can be selected by a person having ordinary skill in the art (PHOSITA) to be a smaller circumferential distance than the distance of diameter G) between the first reinforcement surface (A) and the second reinforcement surface (B), and 
			an escape preventing recess (recess R, Examiner’s ANNOTATED Fig. 12A of YAMASHITA, fluid is bounded from escape at the location of recess R as this end is closed to fluid flow out therefrom) into which the connection surface (surface C) is inserted to support the wear preventing member (26) in the radial direction is formed at one end of the key recess (recess R).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a wear preventing member that includes first and second reinforcement surfaces and a connection surface along with the features associated therewith so that a key/key groove/wear preventing member arrangement can be formed in the orbital scroll (labeled as 3 in Fig. 12A of YAMASHITA) as taught by YAMASHITA and incorporate this kind of wear preventing member to replace the wear preventing member in TANAKA’s scroll compressor for at least the benefit of having an alternative wear preventing member based on requirements of the scroll compressor and its application of need that is still effective to reduce wear of a key of the Oldham link disposed in a key groove in which the key slides as expressly described by YAMASHITA (Abstract, lines 1-3, ¶s 0005 and 0006).  

    PNG
    media_image1.png
    501
    605
    media_image1.png
    Greyscale
 
Examiner’s ANNOATED Fig. 12A of YAMASHITA

	In reference to Claim 2, TANAKA further teaches that the wear preventing member (thin steel sheet 3, Fig. 3) is formed of a material different from the second scroll (orbiting scroll 2 is formed of aluminum alloy, Abstract, line 2) and different from the key portion of the Oldham ring (1, key portion 2b is also formed of aluminum alloy with orbiting scroll 2).  
	In reference to Claim 3, TANAKA also teaches that the key portion (2b) and the ring portion of the Oldham ring (1) are formed of the same material (aluminum, Abstract, lines 1-3).  
	In reference to Claim 4, TANAKA further teaches that the key portion (2b) and the ring portion of the Oldham ring (1) are formed as a single body (Abstract, lines 1-3).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over TANAKA and YAMASHITA, as applied to Claim 1 above, and further in view of US6071100 (Yamada et al.; issued on June 6, 2000) (YAMADA).  
	In reference to Claim 11, TANAKA and YAMASHITA previously teach a key disposed in a key portion of the orbiting scroll as described above where an upper surface of the key is disposed adjacent an interior surface of the key portion as described/shown above.  TANAKA and YAMASHITA do not teach an oil storage recess formed deeper than a bottom surface of the key recess in the second scroll.  YAMADA teaches a scroll compressor that is directed to lubrication of the rotation preventing member/Oldham ring (title, Abstract, col. 4, line 37, Figs. 1-10).  YAMADA’s Oldham ring (15) contains a key where a groove is defined (groove 32, col. 6, line 43, Fig. 6) where oil for lubrication of the Oldham ring collects (col. 6, lines 46-51).  YAMADA further teaches the importance of lubrication in the key portions can be more challenging due to gravity (col. 1, lines 53-60).  The PHOSITA would understand that the grooved space can be alternately formed within the corresponding bottom surface of the key portion, with a rearrangement of parts (MPEP 2144.04, VI, C, groove formed in the bottom surface of the key portion in contrast to the top surface of a key of the Oldham ring), that would still provide a space for oil to collect to effectively lubricate the key within the key portion of the orbiting scroll where the oil storage recess being formed in fluid communication with the key recess at a position outside a movement range of the key portion in the key recess (which occurs when the key does not block the groove disposed in the bottom surface during operation of the scroll compressor).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize oil storage recess formed deeper than a bottom surface of the key portion as taught by YAMADA and incorporate this feature into the modified scroll compressor of TANAKA and YAMASHITA for the benefit of lubrication the Oldham ring to ensure the key effectively slides in the key portion so that the Oldham ring operates which ensures a high operating efficiency as expressly described by YAMADA (col. 1, lines 55-60).    


Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0306952 (Choi et al.; published on October 26, 2017) (CHOI) in view of TANAKA, and further in view of YAMASHITA.  
	In reference to Claim 12, CHOI teaches 
		A scroll compressor (title, Abstract, Figs. 1-10) comprising: 
			a casing (10, ¶ 0050, line 4, Fig. 1); 
			a driving motor (motor drive unit 20, ¶ 0050, line 3) in which a stator (stator 21, ¶ 0053, line 1) is located in an inner space of the casing (10) and fixed to the casing (10), and a rotor (rotor 22, ¶ 0050, line 2) is rotatably supported in the stator (21); 
			a first scroll (fixed scroll 32, ¶ 0058, lines 1 and 2) provided on one side of the driving motor (32 is positioned at a lower side of the 20, Fig. 1); 
			a second scroll (orbiting scroll 33, ¶ 0058, lines 4 and 5) engaged with the first scroll (32) to form a compression chamber (V1, V2, ¶ 0059, last line) with the first scroll (32) while performing an orbiting movement with respect to the first scroll (32), and the second scroll (33); 
			a rotating shaft (50) with one end coupled to the rotor (22) of the driving motor (20) and the other end eccentrically coupled to the second scroll (33) so as to overlap with the compression chamber (V) in an axial direction; 
			a frame (frame 31, ¶ 0051, line 1) provided on the driving motor (20) side of the first scroll (32) with the second scroll (33) interposed between the frame (31) and the first scroll (32) and the frame (31) including a plurality of second key recesses (Fig. 1); 
			an Oldham ring (Oldham ring 35, ¶ 0079, line 3) located between the frame (31) and the second scroll (33).
While CHOI teaches an Oldham ring, CHOI does is silent about specific features of the Oldham ring/wear preventing member that also includes a circumferential inner diameter of the connection surface and an escape preventing recess.  TANAKA teaches a scroll compressor (title, Abstract, Figs. 1-9) that includes   
			an Oldham ring (Oldham ring 1, col. 3 line 12, Figs. 1 and 9) having a ring portion (ring body 1a, col. 3, line 23) and a plurality of key portions (projections “a” and “b”, col. 3, line 22, Fig. 1) protruding from the ring portion (1a) and slidably inserted into the first key recesses (key grooves 2b, Fig. 3) and the second key recesses (associated with main frame 31, Figs. 1 and 9); and 
			a wear preventing member (thin steel sheet 3, col. 3, line 40, Fig. 3) formed of a material different from the Oldham ring (aluminum, Abstract, lines 2 and 3) and different from the second scroll (aluminum, Abstract, lines 1 and 2) and provided between the first key recesses (key grooves 2b, Fig. 3) and the key portion (projections “a” and “a” of the Oldham ring, Fig. 3)  of the Oldham ring (1) inserted therein,
			wherein the wear preventing member (3) includes a first reinforcement surface (outer surface of right section of shown in Fig. 3) and a second reinforcement surface (outer surface of left section of shown in Fig. 3) arranged in parallel in a radial direction (Fig. 3) and a connection surface (top section of 3 as show in Fig. 3) connecting the first reinforcement surface (outer surface of right section of shown in Fig. 3) and the second reinforcement surface (outer surface of left section of shown in Fig. 3), and 
			the connection surface (top section of 3 as show in Fig. 3) extends from first ends (respective upper ends as shown in Fig. 3) of the first reinforcement surface (outer surface of right section of shown in Fig. 3) and the second reinforcement surface (outer surface of left section of shown in Fig. 3) to connect the first reinforcement surface and the second reinforcement surface (Fig. 3). 
	It would be obvious to the PHOSITA before the effective fling date of the invention to have an Oldham ring with key portions/wear preventing member having reinforcement surfaces and a connection surface features as taught by TANAKA and incorporate this Oldham ring/wear preventing member arrangement to replace the Oldham ring in CHOI’s scroll compressor for at least the benefit of improving the seizure-resistance and wear resistance of the Oldham ring/orbiting scroll arrangement as expressly described by TANAKA (col. 1, lines 63-66).   
	CHOI and TANAKA do not explicitly teach a circumferential inner diameter of the connection surface and an escape preventing recess along with features associated therewith.  2Application No.: 16/406,131YAMASHITA teaches 
			that the wear preventing member (liner 26, ¶s 0141-0144, especially line 2 of ¶ 0142) includes a first reinforcement surface (surface A, Examiner’s ANNOTATED Fig. 12A of YAMASHITA) and a second reinforcement surface (surface B, Examiner’s ANNOTATED Fig. 12A of YAMASHITA) arranged in parallel in a radial direction (Fig. 12A) and a connection surface (surface C, Examiner’s ANNOTATED Fig. 12A of YAMASHITA) connecting the first reinforcement surface (surface A) and the second reinforcement surface (surface B),
			the connection surface (surface C) extends from first ends of the first reinforcement surface (surface A) and the second reinforcement surface (surface B) to connect the first reinforcement surface (surface A) and the second reinforcement surface (surface B), 
			Attorney Docket No.: 14439.0028-00000wherein a circumferential inner diameter (diameter G, Examiner’s ANNOTATED Fig. 12A of YAMASHITA, and diameter G delineates a dimension of liner 26 which mirrors a circumferential surface of surface C and connects with C such that the inbound circumferential mirrored surface of C is a kind of inner circumferential diameter of surface C) of the connection surface (surface C) is formed to be larger than a circumferential interval (interval I, and interval I can be selected by the PHOSITA to be a smaller circumferential distance than the distance of diameter G) between the first reinforcement surface (A) and the second reinforcement surface (B), and 
			an escape preventing recess (recess R, Examiner’s ANNOTATED Fig. 12A of YAMASHITA, fluid is bounded from escape at the location of recess R as this end is closed to fluid flow out therefrom) into which the connection surface (surface C) is inserted to support the wear preventing member (26) in the radial direction is formed at one end of the key recess (recess R).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a wear preventing member that includes first and second reinforcement surfaces and a connection surface along with the features associated therewith so that a key/key groove/wear preventing member arrangement can be formed in the orbital scroll (labeled as 3 in Fig. 12A of YAMASHITA) as taught by YAMASHITA and incorporate this kind of wear preventing member to replace the wear preventing member in the modified scroll compressor of CHOI and TANAKA for at least the benefit of having an alternative wear preventing member based on requirements of the scroll compressor and its application of need that is still effective to reduce wear of a key of the Oldham link disposed in a key groove in which the key slides as expressly described by YAMASHITA (Abstract, lines 1-3, ¶s 0005 and 0006).  
	In reference to Claim 13, while CHOI teaches an Oldham ring and an orbiting scroll formed from material(s), CHOI does not explicitly describe that the Oldham ring and the orbiting scroll are formed from the same material.  TANAKA further teaches that the Oldham ring (1, aluminum, Abstract, lines 1-3) is formed of a same material as the second scroll (aluminum, Abstract, lines 1-3).
	It would be obvious to the PHOSITA before the effective fling date of the invention to form the Oldham ring and the orbiting scroll of the same material as taught by TANAKA and incorporate this material arrangement for CHOI’s scroll compressor for at least the benefit of improving the seizure-resistance and wear resistance of the Oldham ring/orbiting scroll arrangement as expressly described by TANAKA (col. 1, lines 63-66).   
	In reference to Claim 14, while CHOI teaches an oldham ring CHOI is silent about the key portion of the Oldham ring.  TANAKA further teaches that the key portion (2b(s), Fig. 3) and the ring portion of the Oldham ring (1) are formed as a single body (Abstract, lines 1-3, Fig. 1).	
	It would be obvious to the PHOSITA before the effective fling date of the invention to have a key portion and the ring portion of the Oldham ring being formed as a single body as taught by TANAKA and incorporate this Oldham ring arrangement to replace the Oldham ring of CHOI’s scroll compressor for at least the benefits of constructing a robust Oldham ring while also improving the seizure-resistance and wear resistance of the Oldham ring/orbiting scroll arrangement as expressly described by TANAKA (col. 1, lines 63-66).   
	In reference to Claim 15, CHOI does not teach a wear preventing member.  TANAKA teaches a scroll compressor (title, Abstract, Figs. 1-9) having the wear preventing member (3, Fig. 3) is inserted into the first key recesses (2b, Fig. 3).
	It would be obvious to the PHOSITA before the effective fling date of the invention to have the wear preventing member (3, Fig. 3) inserted into the first key recesses as taught by TANAKA and incorporate this kind of Oldham ring arrangement to replace the Oldham ring of CHOI’s scroll compressor for at least the benefit of improving the seizure-resistance and wear resistance of the Oldham ring/orbiting scroll arrangement as expressly described by TANAKA (col. 1, lines 63-66).   	

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US5125810 shows elements and features of the state of the art prior to the filing date of Applicants’ disclosure.  US2019/0345941 and US2090211679 are associated with companion applications to the instant application but each claims subject matter that is different from the claims associated with the instant application.      
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday November 1, 2021
/Mary Davis/Primary Examiner, Art Unit 3746